Citation Nr: 1411088	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-40 672A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for emphysema. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to August 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) (that in pertinent part denied service connection for left ear hearing loss and emphysema and declined to reopen a claim of service connection for a bilateral knee disability).  The Veteran's claims file is now in the jurisdiction of the Philadelphia RO.  In October 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  

A January 2013 supplemental statement of the case (SSOC) reopened the Veteran's claim of service connection for a bilateral knee disability and denied it on the merits.  Nonetheless, the Board must decide whether new and material evidence was received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issue of service connection for a bilateral knee disability on de novo review is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required. 


FINDINGS OF FACT

1.   In a January 2013 statement (prior to the promulgation of a decision in the appeal on the matters) the Veteran indicated that he intended to withdraw his appeals seeking service connection for left ear hearing loss and emphysema; there is no question of fact or law remaining before the Board in the matters.

2.  An unappealed July 2008 rating decision confirmed the denial of a claim of service connection for a bilateral knee disability based on a finding that the knee disability pre-existed service and was not aggravated therein

3.  Evidence received since the July 2008 rating decision includes evidence not of record at the time of that decision, suggests the Veteran's bilateral knee disability may be related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral knee disability; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met; the Board has no further jurisdiction in the matters of service connection for left ear hearing loss and emphysema.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

2.  New and material evidence has been received, and the claim of service connection for a bilateral knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, given the Veteran's expression of intent to withdraw the appeals seeking service connection, and because this decision grants the claim to reopen, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless. 
Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Withdrawal of Appeal 

Regarding the claims seeking service connection for left ear hearing loss and emphysema, the Board notes it has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 
38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision. 
38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In a statement dated June 7, 2013, the Veteran indicated that he was withdrawing his appeals seeking service connection for left ear hearing loss and emphysema.  Hence, there is no allegation of error or fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeals must be dismissed.

New and Material Evidence

A January 1969 rating decision denied the Veteran's claim of service connection for a bilateral knee disability based on a finding that such disability pre-existed service and was not aggravated therein.  A July 2008 rating decision confirmed the denial.  He did not file a notice of disagreement with that decision, and it became final based on the evidence of record at the time of the decision.  It is the last final decision in the matter.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that whether new and material evidence raises a reasonable possibility of substantiating the claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The pertinent evidence of record at the time of the July 2008 rating decision included the Veteran's service treatment records (STRs); VA treatment records noting a right knee medial meniscus tear repair and hardware in the left knee; a July 2006 private medical record showing a diagnosis of advanced degenerative joint disease of both knees; and private medical records showing arthroscopy of the right knee in May 2006. 

Evidence received since the July 2008 rating decision includes a letter from the Veteran's treating physician (who performed his partial medial meniscectomy) indicating that the Veteran had problems with his knees while playing football in college, but that his subsequent military service "greatly exacerbated his knee symptoms and aggravated his instability causing more pain and dysfunction."  The physician further opined: "his early knee arthritis is partially service related."

The Board finds that the evidence received since the July 2008 rating decision is new and material because it was considered at that time, and directly addresses an unestablished fact necessary to substantiate the Veteran's claim of service connection for a bilateral knee disability.  Specifically, in July 2008, the claim was denied because aggravation of the Veteran's knee disability during service was not shown.  Evidence received since July 2008 suggests that the Veteran's bilateral knee disability was indeed aggravated in service.  This evidence directly addresses the basis for the previous denial, and, particularly in light of Shade, raises a reasonable possibility of substantiating the claim.  Thus, the additional evidence received is both new and material, and warrants reopening of the claim.

De novo review of the claim is discussed in the remand below.

ORDER

The appeal to reopen a claim of service connection for a bilateral knee disability is granted.


REMAND

On the Veteran's February 1966 service entrance examination, pain and instability of the left knee were noted.  The Veteran reported pre-service treatment for both knees, but only left knee abnormalities were noted.

Under 38 U.S.C.A. § 1111 (except for disability noted on service entrance) the Veteran is entitled to a presumption of soundness on entry in service (which can be rebutted only by clear and unmistakable evidence).  A history of a pre-service injury would, of itself, not suffice to rebut the presumption in the face of a normal clinical evaluation on service entrance.  If the presumption of soundness is rebutted, the Veteran is entitled to a further presumption that the disability manifested in service was aggravated by service.  This presumption, likewise, can be rebutted only by clear and unmistakable evidence of non-aggravation.

Accordingly, the Veteran is entitled to a presumption of soundness on entry in service with respect to a right knee disability (as such was not noted on service entrance examination).  No medical examiner has commented on whether there is clear and unmistakable evidence that a right knee disability pre-existed service and/or clear and unmistakable evidence that a right knee disability was not aggravated by service. 

The Veteran is not entitled to such presumption of soundness on entry in service with respect to his left knee as a left knee problem was noted when he was examined for induction.  However, there is no adequate medical opinion in the record addressing whether the pre-existing left knee disability was aggravated (i.e. increased in severity) during service.  While a November 2010 private provider's opinion states that the Veteran's knee disability was aggravated by service, such opinion is conclusory (without rationale that cites to supporting factual data).  

The January 2013 VA examination addendum opinion is also inadequate for rating purposes as the examiner referenced the orthopedic examination in May 1967 in which the Veteran was found to have insufficient evidence of a knee disability, and was not recommended for a profile change.  It was noted at the time of the May 1967 examination that the examiner did not review the Veteran's X-ray films.  The January 2013 VA opinion also did not address subsequent notes in the Veteran's STRs showing that days after the May 1967 orthopedic examination, he was placed on profile and then was again seen for knee pain in June 1967 and July 1967.  The January 2013 opinion appears to be based on an incomplete review of the record and another VA examination is necessary to secure an adequate medical advisory opinion that encompasses consideration of the entire record and the applicable presumptions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The case is REMANDED for the following:

1.  The RO should obtain for the record copies of the complete updated records of all VA treatment the Veteran has received for his knee disabilities since November 2013.  The RO should also ask him to identify all private providers of evaluation and/or treatment he received for his knees, and to provide releases for VA to secure copies of all records of such evaluations/treatment that are not already in the record.  Of particular interest are records pertaining to the Veteran's football injury in November 1965.  The RO should secure complete clinical records from all providers (if available).  

2.  After the development sought above is completed, the RO should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his knee disabilities.  The record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following: 

a)  Please identify (by diagnosis) each current knee disability found.
 
b)  Is there any evidence in the record that renders it indisputable from a medical standpoint that a right knee disability pre-existed service?  If so, please identify such evidence.  If not, please opine whether or not the Veteran's current right knee disability is related to the right knee chrondomalacia diagnosed in service. 

c) If a right knee disability is found to have pre-existed service (as shown by indisputable evidence), please opine whether there is any evidence in the record that renders it indisputable from a medical standpoint that such disability was not aggravated during service, or that any increase was due to natural progression?

d) Is it as least as likely as not (50 percent or greater probability), that the Veteran's pre-existing left knee disability was aggravated during service (increased in severity beyond natural progression therein)?  If an increase in severity is determined to have been due to natural progression, please provide citation to medical literature that discusses the concept of natural progression of the specific knee pathology.

The examiner must explain the rationale for all opinion(s), citing to supporting factual data and/or medical texts/treatises as appropriate.

3.  The RO should ensure all development requested is completed, and then readjudicate the claim (de novo).  If it remains denied, the RO should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


